Citation Nr: 1432619	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-34 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1990 and from January 2003 to April 2004.  The Veteran's decorations for service include a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified at a hearing before the undersigned.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the Veteran's sleep apnea is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service- connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); see Allen v. Brown, 8 Vet. App. 374 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records are absent for any complaint of, or treatment for, sleep apnea or sleep difficulties.  

A review of post-service treatment records shows that the Veteran was diagnosed with sleep apnea in March 2006.

The Veteran reports that his sleeping troubles began during his active duty service.  During the August 2013 hearing he testified that his wife and bunkmates have told him that he snores.  He also testified that he has trouble breathing while sleeping and would sometimes choke or stop breathing.

The Veteran submitted a buddy statement of R.M.  R.M. noted that he was deployed with the Veteran and on different occasions was his roommate.  He reported that he asked the Veteran to see his doctor for his breathing problems.  He reported that he noticed the Veteran "waking up and choking in the middle of the night" and he noted that he kept other roommates from sleeping "because of his snoring problem."

38 U.S.C.A. § 1154(b) provides that in the case of any Veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence of aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  

The Veteran served in Iraq, Jordan and Kuwait from April 2003 until March 2004.  As noted above, the Veteran is the recipient of a Combat Infantryman Badge, providing evidence that he served in combat.  

Applying the combat presumption, the Board finds that the Veteran's testimony and the submitted buddy statement are sufficient to find that the Veteran had symptoms of sleep apnea during his active duty service.  

The Veteran was subsequently diagnosed with sleep apnea after a sleep study less than two years after his separation from active duty service.  

For the reasons and bases set forth above, the Board finds that service connection for sleep apnea is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for service connection for sleep apnea is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).  With regard to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for sleep apnea is granted.


	


____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


